Callahan, J.,
with whom Co vello, J., joins, dissenting. I dissent. The majority opinion fails to mention that the bill of particulars and its oral amplification were based on the defendant’s sworn statement. In his statement the defendant admitted shooting Scott Doyle and otherwise confessed to actions that could reasonably have led to his conviction as a principal in the robbery and assault of the victim.* 1
*49The state’s request for an instruction allowing the jury to convict the defendant of the crimes charged under the alternate theory of accessorial liability was grounded on the defendant’s trial testimony. During his testimony the defendant denied that he shot the victim but admitted that he was there and shared in the proceeds of the robbery.2 It has not been questioned that the defendant’s testimony, coupled with other evidence adduced at the trial, might reasonably have led to his conviction as an accessory under General Statutes § 53a-8. See State v. Carter, 196 Conn. 36, 45, 490 A.2d 1000 (1985); State v. Rothenberg, 195 Conn. 253, 257, 487 A.2d 545 (1985); Lovett v. State, 516 A.2d 455, *50466 (Del. 1986), cert. denied, 481 U.S. 1018, 107 S. Ct. 1898, 95 L. Ed. 2d 504 (1987). We never get to that, however, because the majority concludes that the defendant was somehow “prejudiced” by the submission of the alternate theory of accessorial criminal liability to the jury. The “prejudice” apparently occurring because the evidence on which the accessorial liability instruction was based deviated from the bill of particulars.
It is, first of all, difficult for me to fathom what the state could or should have done other than frame the bill of particulars in accordance with the defendant’s confession. Also, I find it impossible to comprehend how the defendant was surprised or prejudiced in his defense by the submission to the jury of an alternate theory of criminal liability based on his own testimony. See State v. Roque, 190 Conn. 143, 156, 460 A.2d 26 (1983). The state did present evidence in its case-in-chief to prove that the crimes alleged were committed in substantially the manner charged in the substitute information and bill of particulars. It was the defendant in his testimony who proffered a role for himself in those crimes that was different from that alleged by the state. It appears a bit illogical that the defendant can, himself, offer incriminating evidence at variance with the bill of particulars and then complain that he was prejudiced by that variance. While the state may be limited to proving that the offenses alleged were committed in substantially the manner described in the bill of particulars, I know of no rule that requires incriminating evidence from the defendant to be ignored by the state or the trial court. In short, it was the evidence offered by the accused, not that offered by the state, that occasioned an accessory charge under § 53a-8 and the trial court did not err in giving it. Johnson v. State, 518 N.E.2d 1073, 1077-78 (Ind. 1988); Hoskins v. State, 441 N.E.2d 419, 424-25 (Ind. 1982).
*51Further, until now, the established law in this state was that a charge on accessorial liability required no notice and that “a defendant may be convicted as an accessory even though he was charged only as a principal as long as the evidence presented at trial is sufficient to establish accessorial conduct. State v. Harris, 198 Conn. 158, 502 A.2d 880 (1985); State v. Ferrara, 176 Conn. 508, 513 n.2, 408 A.2d 265 (1979); State v. Parham, 174 Conn. 500, 508, 391 A.2d 148 (1978).” State v. Fleming, 198 Conn. 255, 268 n.15, 502 A.2d 886, cert. denied, 475 U.S. 1143, 106 S. Ct. 1797, 90 L. Ed. 2d 342 (1986); see also State v. Crump, 201 Conn. 489, 493, 495, 518 A.2d 378 (1986); State v. Johns, 184 Conn. 369, 373-74 n.7, 439 A.2d 1049 (1981). Also, “the propriety of a charge on ‘aiding and abetting’ is predicated on the basis of the sufficiency of the evidence heard during the course of the trial, not on the mention of such charges in pretrial documents. See State v. Ives, 172 Conn. 322, 323, 374 A.2d 244 (1977); State v. Raffone, 161 Conn. 117, 128, 285 A.2d 323 (1971); State v. Cianflone, 98 Conn. 454, 466, 120 A. 347 (1923); State v. Burns, 82 Conn. 213, 218-19, 72 A. 1083 (1909); State v. Hamlin, 47 Conn. 95, 120 (1879).” State v. Ferrara, 176 Conn. 508, 513 n.2, 408 A.2d 265 (1979).
Apparently this is no longer the law. According to the majority, even a defendant who confessed to being a principal, repudiated his confession at trial, and testified to possible accessorial liability is somehow surprised and prejudiced and entitled to a new trial because the jury was instructed as to that possible alternate theory of guilt under General Statutes § 53a-8. That is an incongruous result. I would reverse the Appellate Court.

 The following statement was given by the defendant on June 13,1985, some four months prior to trial:
“That on the month of April 1985 at about 4 P.M., Jason Day, this dude I only know by the name of Jeff, and I were standing on the comer across the street from the Blue Note Cafe which is on Walnut Street, in Waterbury, Ct. That while standing here talking, this dude I know by the name of Steward Damin came up to us, and said, this white dude who had a lot of money wanted to buy some weed, and this is when Jeff said, lets get him. Then I saw this white dude was walking down Walnut Street in the *49middle of the road. That this white dude came right up to us, and said, do you have any weed for sale, and this is when Jeff said, that he had Zudy for sale, which is a type of weed which has embalming fluid in it. That the white dude said, he didn’t want any, and that he was going to cop some ounces. Then he walked away, and I saw him walk across the street to the second building from the Blue Note, and I saw this Black dude on the second floor porch, and I heard him yell to the white dude to come around the back, and the white dude walked around the back of this building. That at this time this dude Jeff, and I ran over to the white dude, and Jeff handed me the gun he had which is 22. Then Jeff told the white dude to hand over the money, and the weed. . . . And the white dude said, no, and as he said this he swung at us, and this is when I shot him in the stomach with the gun I had.
“I also like to state that when Jeff handed me the gun it was cocked, and when I shot this white dude I didn’t really mean to do it.
“I also like to state that after I shot the white dude Jeff went into the white dude’s back pocket, and took his wallet out, and took the money out of the wallet, and threw the wallet on the ground. That after this Jeff took the gun from me, handed me some money which was about $70.00 or $80.00 dollars, and we both ran off, and as we were running Jason Day ran with us, but Jason Day didn’t have anything to do with it.
“I also like to state that this dude Jeff lives on the second floor in a yellow house on Hazel Street, in Wtby, Ct.
“I also like to state that the voluntary statement is the truth to the best of my knowledge. Nothing to follow.
“S/Carl Edward Steve”


 E.g., “And, I see Jeff go in his pocket and pull out his wallet, took out the money, ran up to me and gave me some money. And, I ran, and the other boy ran down the street.”